Title: Thomas Jefferson to William Short, 10 November 1818
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Monticello
Nov. 10. 18.
          
          Altho’ become averse to the taking up my pen, I cannot suffer myself to be entirely forgotten by my friends, and therefore must occasionally recall myself to their recollection. I am just now recovering from an illness of three months, not yet having left the house, altho I hope within a few days to be able to do so. abandoning all attention to the march of the political machine the only thing public which now employs my care is the establishment of the College which I formerly mentioned to you. this is become the more worthy of our concern as it is likely to be adopted by the state as the University of Virginia. Commissioners appointed by the l their authority have recommended the site of the Central college as the properest for that of the University, and have reported an Outline of what the institution should be. this supposes 10. professors necessary to embrace the whole circle of useful sciences, & we shall exert ourselves to procure them of the ablest which America or Europe can furnish. 15,000.D. a year are vested in the institution, & it is believed that as much or more will be still added. instead of a single large building, we make it an Academical village in which every Professor will have a house to himself. two of these are nearly ready, and as many will be erected the next summer as workmen can be procured to execute. we look forward with pleasure to this great literary addition to our society, and to the attraction it will excite for other settlers for the benefit of educating their families. we mean that our buildings, altho’ small, shall be models of chaste architecture.   My illness having prevented my visiting Bedford this fall, I expect to pass most of the next summer and autumn there. I hope that your silence has not, as mine, proceeded from ill health, and pray you to be assured of my constant & affectionate friendship & respect.
          Th: Jefferson
        